Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 05/19/2020, 07/29/2021 and 05/11/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.
Response to Amendment
The Amendment filed June 9, 2022 has been entered. Claims 13-14, 17 and 19-25 are pending in the application. Applicant’s amendment to the claim 23 has overcome the 35 USC 112(b) rejections previously set forth in the Non-Final Office Action.
Response to Arguments
Applicant’s arguments (pages 5-6) filled on 06/09/2022 have been considered but are
moot based on the new ground of rejection as necessitated by applicant’s amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-14, 17, 19, 20, 22 &24 are rejected under 35 U.S.C. 103 as being unpatentable over Nayyar (US20160018511A1) and Himmelstoss (US8212715) in further view of Lakkis (US20140334584A1).
Consider claim 13, Nayyar discloses a radar system for a vehicle, the radar system comprising (see Nayyar, para 006 discloses an automotive radar system): a central control unit (Fig. 4 “processing unit 406”); a plurality of radar sensor heads which each (a) is set apart from the central control unit (Fig. 4 “master radar SOC 402 & slave radar SOC 404” and Fig. 5 “502 and 504”)and (b) , a transmitting antenna for generating radar waves (para 40), a frequency synthesizer (Fig. 5 “RFSYNTH 530”),  a receiving antenna for receiving radar waves, which are reflections of the generated radar waves (para 40), and an analog-digital converter to convert the received radar waves into digital measuring data (Fig. 5 “ADCs 518 & 520);
 and at least one data line between the control unit and the plurality of  radar sensor heads (col. 5, lines 11-14 discloses that the processing unit 406 is coupled to the master radar 402 and the slave radar SOC 404 via a serial interface (i.e. data line) to receive data from the radar SOCs), wherein: the plurality of radar sensor heads are configured to transmit, over the at least one data line, the digital measuring data generated by the respective analog-digital converters to the central control unit (Fig. 5 “ADCs 518 and 520” and para 36 discloses the processing unit 406 is coupled to the master radar SOC 402 and the slave radar SOC 404 via a serial interface to receive data from the radar SOCs) and the central control unit is configured to process the digital measuring data received from the plurality of radar sensor heads in time synchronization with one another (para 37 discloses processing unit 406 includes functionality to process the data received from the radar SOCs and para 35 “SOC 402 and SOC 404 synchronized”).
Nayyar fails to specifically disclose the central control unit (a) has a clock pulse generator configured to generate a reference frequency, and (b) is configured to transmit the reference frequency via the at least one data line to each of the plurality of radar sensor heads the respective frequency synthesizers of each of the plurality of radar sensor heads is configured to implement the reference frequency transmitted by the central control unit to generate a carrier frequency of the generated radar waves of the respective radar sensor heads.
However, Himmelstoss discloses the central control unit (aa) has a clock pulse generator configured to generate a reference frequency, and (b) is configured to transmit the reference frequency via the at least one data line to each of the plurality of radar sensor heads the respective frequency synthesizers of each of the plurality of radar sensor heads is configured to implement the reference frequency transmitted by the central control unit to generate a carrier frequency of the generated radar waves of the respective radar sensor heads (see col 3. 48-65 “reference frequency is generated and transmitted to radar modules 12 & 14. Modules 12, 14 provide a phase-locked step-up of the reference frequency to the transmission frequency. The step-up of the reference frequency occurs via an offset phase-locked loop 78 (frequency synthesizer)”).
It would have been obvious at the time of the effective filing date of the application to modify Nayyar to incorporate the teachings of Himmelstoss to include the above limitation. The motivation would have been to effectively synchronize the two radar sensors.
Nayyar and Himmelstoss fail to specifically the data transmitted via the at least one data line are transmitted at a data rate of a number of bits per second that is higher than a value of hertz of at least one of (a) the reference frequency and (b) output of the respective frequency synthesizers.
However, Lakkis discloses the data transmitted via the at least one data line are transmitted at a data rate of a number of bits per second that is higher than a value of hertz of at least one of (a) the reference frequency and (b) output of the respective frequency synthesizers (fig. 4 data transmitted via communication link 513. Para 39 discloses the phase signals are supplied by a phase-locked loop 122. The phase-locked loop 122 receives a reference clock signal CLKREF. The reference clock signal oscillates at a frequency corresponding to the expected data of the serial input signal. The frequency of the reference clock signal may be a sub-multiple of the data rate. For example, when the nominal data rate is 5 Gbps and the frequency of the reference clock signal may be 250 MHz i.e. the data rate at bits per second is higher than reference frequency in HZ). 
It would have been obvious at the time of the effective filing date of the application to modify Nayyar and Himmeltoss to incorporate the teachings of Lakkis include transmitting data at a data rate that is higher than a value of the reference frequency, for the benefit of efficient fast data transmission rate while maintaining low power consumption.
Consider claim 14,  Nayyar fail to specifically disclose the radar system as recited in claim 13, wherein the reference frequency generated by the clock pulse generator is variably adjustable.
However, Himmelstoss discloses the reference frequency generated by the clock pulse generator that is variably adjustable (see col 3, lines 48-61)
It would have been obvious at the time of the effective date of the invention to have modified Nayyar to incorporate the teachings of Himmelstoss to include the limitation above. The motivation would have been to preserve the minimum noise floor in the transceiver, thereby maintaining maximum sensitivity and signal-to-noise ratio.
Consider claim 17, Nayyar discloses the radar system as recited in claim 13, wherein, the digital measuring data is marked by at least one time datum (see Nayyar, para 40 discloses an analog-to-digital converter (ADC) 518, 520 for converting the analog beat signal to a digital beat signal. Para 54 discloses time samples for receiving a chirp i.e. there is time stamps associated with the digital beat signal).
Consider Claim 19, Nayyar discloses the radar system as recited in claim 17, wherein each of the plurality of radar sensor heads includes: a respective time and control device configured to generate the at least one time datum (Fig. 4 “CONTROL + SYNC” and para 54 discloses Doppler FFTs are performed  on the range FFT results in each of the radar SOCs 402,404. A Doppler FFT is performed over the range results of corresponding times samples of the reflected chirps received in the four receive channels, i.e., on each of the N columns of the four MXN range-time arrays. The output of each Doppler FFT is an MxN range-Doppler slice. Each signal processor module 544 of each of the radar SOCs 402, 404 generates four Doppler slices corresponding to the four receive channels for each range at a time).
Consider claim 20, Nayyar fails to disclose the radar system as recited in claim 13, wherein the frequency synthesizers each has an oscillator, for a supply of a frequency.
However, Himmelstoss discloses the radar system as recited in claim 13, wherein the frequency synthesizers each has an oscillator, for a supply of a frequency (col. 3, lines 63-65).
It would have been obvious at the time of the effective filing date of the application to modify Nayyar to incorporate the teachings of Himmelstoss to include the above limitation. The motivation would have been to effectively synchronize the two radar sensors.
Consider claim 21, Nayyar and Himmelstoss fail to disclose the radar system as recited in claim 20, wherein the frequency supplied by the oscillator is superposed by the reference frequency generated by the clock pulse generator of the central control unit. 
However, Lakkis discloses the radar system as recited in claim 20, wherein the frequency supplied by the oscillator is superposed by the reference frequency generated by the clock pulse generator of the at least one central control unit (para 30 discloses a PLL is a control system that generates an output signal whose phase is related to the phase of an input “reference' signal. Thus, it is an electronic circuit consisting of a variable frequency oscillator and a phase detector. The circuit compares the phase of the input reference signal with the phase of a signal derived from its output oscillator and adjusts the frequency of its oscillator to keep the phases matched. The signal from the phase detector is used to control the oscillator in a feedback loop).
It would have been obvious at the time of the effective date of the invention to have modified Nayyar, Himmelstoss to incorporate the teachings of Lakkis to include the limitation above. The motivation would have been to maintain the frequency of the reference clock at the predetermined frequency with high accuracy.
Consider claim 22, Nayyar fails to specifically disclose the radar system as recited in claim 13, wherein the frequency synthesizers of the plurality of radar sensor heads are synchronized with one another by the transmission of the reference frequency from the central control unit to the plurality of radar sensor heads.
However, Himmelstoss discloses the frequency synthesizers of the plurality of radar sensor heads are synchronized with one another by the transmission of the reference frequency from the central control unit to the plurality of radar sensor heads (see col. 3, lines 48-65).
It would have been obvious at the time of the effective filing date of the application to modify Nayyar to incorporate the teachings of Himmelstoss to include the above limitation. The motivation would have been to effectively synchronize the two radar sensors.
Consider claim 23, Nayyar and Himmelstoss fails to specifically disclose the radar system ensures that the data transmitted via the at least one data line are transmitted at the data rate of the number of bits per second that is higher than the value of hertz of the reference frequency. 
However, Lakkis discloses the data transmitted via the at least one data line are transmitted at a data rate of a number of bits per second that is higher than a value of hertz of the reference frequency (fig. 4 data transmitted via communication link 513. Para 39 discloses the phase signals are supplied by a phase-locked loop 122. The phase-locked loop 122 receives a reference clock signal CLKREF. The reference clock signal oscillates at a frequency corresponding to the expected data of the serial input signal. The frequency of the reference clock signal may be a sub-multiple of the data rate. For example, when the nominal data rate is 5 Gbps and the frequency of the reference clock signal may be 250 MHz i.e. the data rate at bits per second is higher than reference frequency in HZ). 
It would have been obvious at the time of the effective filing date of the application to modify Nayyar and Himmeltoss to incorporate the teachings of Lakkis include transmitting data at a data rate that is higher than a value of the reference frequency, for the benefit of efficient fast data transmission rate while maintaining low power consumption.
Consider claim 24, Nayyar discloses the radar system as recited in claim 13, wherein the central control unit has at least one processor configured to process received data and at least one memory for at least intermittent storage of data (see Nayyar, para 37 discloses processing unit 406 includes functionality to process the data received from the radar SOCs 402, 404. Fig. 3 discloses memory 310 that stores intermediate processing data).
Consider claim 25, Nayyar and Himmelstoss fails to specifically disclose the radar system ensures that the data transmitted via the at least one data line are transmitted at the data rate of the number of bits per second that is higher than the value of hertz of the output of the respective frequency synthesizers.
However, Lakkis discloses the data transmitted via the at least one data line are transmitted at a data rate of a number of bits per second that is higher than the value of hertz of the output of the respective frequency synthesizers (fig. 4 data transmitted via communication link 513. Para 39 discloses the phase signals are supplied by a phase-locked loop 122. The phase-locked loop 122 receives a reference clock signal CLKREF. The reference clock signal oscillates at a frequency corresponding to the expected data of the serial input signal. The frequency of the reference clock signal may be a sub-multiple of the data rate. For example, when the nominal data rate is 5 Gbps and the frequency of the reference clock signal may be 250 MHz i.e. the data rate at bits per second is higher than reference frequency in HZ. Para 30 discloses PLL (frequency synthesizer) generates an output signal whose phase is related to the phase of an input “reference” signal. Para 31 discloses that the input and output frequencies are in lock step)
It would have been obvious at the time of the effective filing date of the application to modify Nayyar and Himmeltoss to incorporate the teachings of Lakkis include transmitting data at a data rate that is higher than the value of hertz of the output of the respective frequency synthesizers, for the benefit of efficient fast data transmission rate while maintaining low power consumption.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIMEJI OYEGUNLE whose telephone number is (571)272-6185. The examiner can normally be reached Mon-Thur 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on (571) 270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLADIMEJI OYEGUNLE/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648